460 F.2d 1250
UNITED STATES of America, Plaintiff-Appellee,v.Jerome HARRIS, Defendant-Appellant.
No. 71-2595.
United States Court of Appeals,Ninth Circuit.
May 15, 1972.

Leonard L. Nolting, Oakland, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Howard B. Frank, Barbara Meiers, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
Harris was convicted of bank robbery while using a deadly weapon. 18 U.S.C. Sec. 2113(a), (d).  His only significant contention on this appeal is that the prosecution did not prove that the firearm in question was in operable condition.  The weapon was introduced into evidence as an exhibit, and we have examined it.  That it is operable is not open to question.


2
Affirmed.